DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 2 , 10 – 11, and 18 have been amended. Claims 3 – 9, 12 – 17, and 19 – 20 are as previously presented. Claims 11 – 20 remain withdrawn. Therefore, claims 1 – 10 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 9/24/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth (US 6,396,706) in view of Kostelnik et al. (US 2016/0126491) and Aoki et al. (US 2017/0354031).
Regarding claim 1, Wohlfarth discloses a bench (part of a printed circuit board [Abstract]) comprising: 
a first integrated heater disposed on a first side of the bench (see annotated Figs. 1-5); and 

the second integrated heater comprising: 
a substrate (see annotated Figs. 1-5); and 
a heating element disposed onto the substrate (see annotated Figs. 1-5), 
the heating element comprising at least one electrical trace (see annotated Figs. 1-5), 
wherein the second integrated heater comprises a non-monolithic shape (see annotated Figs. 1-5, showing openings), 
wherein the non-monolithic shape comprises one or more openings (see annotated Figs. 1-5), and 
wherein the second integrated heater is disposed onto at least one of the second side of the bench or a surface of an optical component of an optical device (see Fig. 2, showing wherein the second integrated heater is disposed onto the second side of the bench).

	Wohlfarth does not expressly disclose wherein the bench (part of the printed circuit board) is an optical bench. However, the printed circuit board of Wohlfarth is capable of functioning as an optical bench, since it is capable of having an optical device mounted on the printed circuit board, as described below.
Kostelnik is directed toward an optical device that is mounted on a circuit board (thus, an optical bench). Kostelnik discloses wherein a chip / integrated circuit with an “integrated optical element” is applied to a printed circuit board [0012], [0027]. Therefore, Kostelnik teaches that a printed circuit board is capable of functioning as an optical bench. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include printed circuit board is an optical bench. A printed circuit board functions as a means for providing electrical connections between circuit elements as well as a support upon which devices can be mounted. Therefore, a printed circuit board can be utilized to provide electrical connections and/or mounting support for a desired device, including an optical device.

	Aoki is directed toward an apparatus comprising a printed circuit board (“motherboard 101 (e.g., printed circuit board (PCB)”) [0014]) with an integrated heater [0026], [0027]. Aoki solves the same problem as the Applicant, which is how to achieve a desired (small) temperature gradient / isothermal environment across a device (Applicant’s specification at [0001]-[0003]; Aoki at [0026]-[0027]). Aoki discloses wherein an integrated heater is configured to cause a heating element “to selectively heat portions of motherboard 101 to maintain a uniform temperature profile across motherboard 101” [0027]. A spatially uniform temperature profile corresponds to a temperature gradient of zero degrees Celsius.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second integrated heater is configured to cause the heating element to heat an optical device disposed in proximity to the bench with a temperature gradient of less than 3 degrees Celsius across all regions of the optical device. Aoki teaches, “[t]his uniform temperature profile may result in uniform thermal expansion of motherboard 101. As such, warpage risk and degree is reduced” [0027].

    PNG
    media_image1.png
    807
    737
    media_image1.png
    Greyscale

Figs. 1-5 of Wohlfarth
 
Regarding claim 3, Wohlfarth does not expressly disclose wherein the substrate is attached to the surface of the optical bench without an adhesive layer disposed between the surface of the optical bench and the substrate.
However, Wohlfarth discloses wherein the substrate is attached to the surface of the optical bench, and does not describe any adhesive as part of the attachment (Fig. 2 shows substrate 15 attached to bench 17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the substrate is attached to the surface of the optical 

Regarding claim 5, Wohlfarth discloses wherein the substrate is a glass substrate (substrate 15 may be made of “glass epoxy” [Col. 3, lines 23-26]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in further view of Wong (US 2003/0183620).
Regarding claim 2, Wohlfarth does not expressly disclose wherein a thickness of the second integrated heater is less than 450 micrometers.
Wong is directed toward flexible heating elements with patterned heating zones for heating of contoured objects [Title]. Wong solves the same problem as the Applicant, which is how to create a desired spatial heating profile (Applicant’s specification at [0001]-[0003]; Wong at [Abstract]). Wong discloses a heating element with a thickness of approximately “10 mils” [Abstract]. 10 mils is equal to 254 micrometers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of the second integrated heater is less than 450 micrometers. Wong discloses that a thickness of approximately 10 mils allows for “heating many object shapes in an efficient, compact and light-weight manner” [Abstract]. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in further view of McClean et al. (US 2016/0274321).
Regarding claim 4, Wohlfarth does not expressly disclose wherein at least part of the substrate is a flexible substrate.
McClean is directed toward flexible structured optical modules (title), wherein the module can include a heater element [0018]. McClean discloses wherein at least part of a substrate is a flexible substrate (“a flexible substrate material to support and connect various optical and electrical components of an optical module” [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least part of the substrate is a flexible substrate. “The use of a flexible substrate material to support and connect various optical and electrical components of an optical module is considered to be an efficient and relatively inexpensive approach to creating any desired configuration of components in a manner that adheres to given packaging constraints. Various issues well-known in the art with respect to wasted space within a fixed-frame module, footprint requirements and dimension restrictions in certain environments, and the like, can all be easily addressed by the use of a flexible substrate, which may be form-fit to accommodate specific design requirements” [0017], as recognized by McClean.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in further view of Hauf et al. (US 2010/0201958).
Regarding claim 6, Wohlfarth does not expressly disclose wherein the substrate is the surface of the optical component of the optical device.
Hauf is directed toward an optical device comprising heating elements [0021], [0080]. Hauf discloses wherein a substrate is the surface of the optical component of the optical device (“The at least one electrically conductive conductor track arranged in distributed fashion in the region of the optically active area can be arranged both on the optically active area and below the optically active area within the optical element” [0015], wherein the conductor track is described as being used for “temperature regulation” [0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the substrate is the surface of the optical component of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in further view of Moidu (US 2016/0109669).
Regarding claim 7, Wohlfarth / Kostelnik / Aoki does not expressly disclose wherein the optical device is a wavelength selective switch (WSS) or a twin WSS.
Moidu is directed toward an optical bench [Abstract]. Moidu discloses wherein the optical device is a wavelength selective switch (WSS) or a twin WSS (“wavelength selective switch (WSS)” [0025]; “heating or cooling elements may be coupled to the WSS module” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the optical device is a wavelength selective switch (WSS) or a twin WSS. Both Wohlfarth and Moidu disclose heating of components (Wohlfarth at [Abstract]; Moidu at [0028]), and Moidu’s disclosure of a WSS allows a particular type of optical device to be utilized for a given application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in view of Ho et al. (US 2008/0080806).
Regarding claim 8, Wohlfarth does not expressly disclose wherein the heating element is a uniform watt-density heating element.
Ho is directed toward an optical device comprising a heater [Abstract, 0062]. Ho discloses wherein the heating element is a uniform watt-density heating element (a heater is affixed to a base/riser 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heating element is a uniform watt-density heating element. This results in the heating element outputting a uniform heat flux, in order to achieve a desired spatial heating profile.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfarth / Kostelnik / Aoki in view of Wilner et al. (US 8,094,388).
Regarding claim 9, Wohlfarth / Kostelnik / Aoki does not expressly disclose wherein the optical bench includes a ceramic enclosure.
Wilner is directed toward a modular optical package with a controlled microenvironment [title]. Wilner discloses wherein an optical bench includes a ceramic enclosure (in the invention of Wilner, the optical bench is base 11 [Col. 4, lines 11-15], which supports “optical elements to conduct a modification pathway in the form of a circularization element 20, a beam pick-off window 18 and an optional polarizing enhancement element 16” [Col. 4, lines 60-66]; the invention also comprises enclosure case 12 [Col. 4, lines 11-15]; “The enclosure components may be composed of the same or differing materials, wherein the materials may be thermal conductive or thermal insulative in nature and the materials are composed of metals, metal alloy, ceramics, ceramic alloys, polymers, polymer alloys, and laminates thereof” [Col. 4, lines 21-25]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the optical bench includes a ceramic enclosure. By including an enclosure, “a microenvironment is maintained within the enclosure of the modular optical package such that humidity, temperature, atmospheric composition, particulates, and out-gassing contaminants are controlled” [Abstract].  Wilner discloses that the enclosure case material can be chosen to be either thermally conductive or thermally insulating [Col. 4, lines 21-25], and therefore, one of ordinary skill in the art would choose a material with the desired thermal properties. Furthermore, it has 

Regarding claim 10, Wohlfarth / Kostelnik / Aoki does not expressly disclose wherein the ceramic enclosure encloses the second integrated heater and the optical device.
However, Wilner discloses wherein a ceramic enclosure encloses an optical device, as described in the rejection of claim 9. Modifying the combination of Wohlfarth / Kostelnik / Aoki to include the ceramic enclosure of Wilner would result in the second integrated heater and optical device being enclosed by Wilmer’s ceramic enclosure, since the ceramic enclosure encloses the optical package in order to achieve a controlled microenvironment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the ceramic enclosure encloses the second integrated heater and the optical device. This results in a controlled microenvironment for the optical package, as recognized by Wilmer.

Response to Arguments
Applicant’s arguments, see pages 7 – 8, filed 9/24/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive, since the previous claim set did not include all limitations currently present in claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761